 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Christopher G. Mehne, et al.,                              Case No.: 2:21-cv-01063-GMN-VCF

 5              Plaintiffs
         v.
 6
         TVPX Aircraft Solutions, Inc., et al.,
 7
                Defendants
 8
                                                               Case No.: 2:21-cv-01065-JAD-NJK
 9 Kashif Shankle, as Special Administrator of
   the Estates of Juan Jose Aguilar Talavera and
10 Luis Ovidio Gonzalez Flores, et al.,
                                                               Order Transferring Related Case
11              Plaintiffs
         v.
12
         TVPX Aircraft Solutions, Inc., et al.,
13
                Defendants
14

15             These removed cases arise out of a single plane crash during a private jet flight from Las

16 Vegas, Nevada, to Monterrey, Mexico on May 5, 2019. Defendants TVPX Aircraft Solutions,

17 Inc. and TVPX 2017 MSN 5043 Business Trust filed notices of related cases, alerting the court

18 to the significant overlap in these matters. Local Rule 42(a) provides that “[i]f a notice of related

19 cases is filed, the assigned judges will determine whether the actions will be assigned to a single

20 district judge or magistrate judge.” 1 Because these related actions involve the same event and

21 their assignment to the same district and magistrate judge is likely to effect a substantial savings

22 of judicial effort, and because it would entail substantial duplication of labor if the actions

23
     1
         L.R. 42(a).
 1 continue to be heard by different district and magistrate judges, the court hereby transfers the

 2 later-filed matter to District Judge Gloria M. Navarro and Magistrate Judge Cam Ferenbach for

 3 all further proceedings.

 4         The Clerk of Court is THEREFORE ORDERED to TRANSFER and REASSIGN Case

 5 No.: 2:21-cv-01065-JAD-NJK to District Judge Gloria M. Navarro and Magistrate Judge Cam

 6 Ferenbach for all further proceedings.

 7         Dated: June 29, 2021

 8                                                       _________________________________
                                                         U.S. District Judge Gloria M. Navarro
 9

10                                                       _________________________________
                                                         U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
